

114 S776 IS: Medication Therapy Management Empowerment Act of 2015
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 776IN THE SENATE OF THE UNITED STATESMarch 18, 2015Mr. Roberts (for himself, Mrs. Shaheen, Mr. Kirk, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve access to medication therapy management
			 under part D of the Medicare program. 
	
		1.Short
 titleThis Act may be cited as the Medication Therapy Management Empowerment Act of 2015.
		2.Improved access
			 to medication therapy management under part D of the Medicare
			 program
 (a)In generalSection 1860D–4(c)(2)(A)(ii)(I) of the Social Security Act (42 U.S.C. 1395w–104(c)(2)(A)(ii)(I)) is amended by inserting or have a single chronic disease of cardiovascular disease, chronic obstructive pulmonary disease, hyperlipidemia, or diabetes before the semicolon at the end.
 (b)Effective dateThe amendment made by subsection (a) shall apply to plan years beginning on or after January 1, 2016.